   Case 20-20842        Doc 23     Filed 03/12/20 Entered 03/12/20 12:39:19                 Desc Chapter 13
                                     Notice of Hearing Page 1 of 1
                       UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF TENNESSEE
       In re                                               Case No. 20−20842 gwe
                                                           Chapter 13


                                                           Adv. Proc. No.
       Josephine C Eggerson




       Debtor(s).

                    NOTICE OF HEARING COMBINED WITH RELATED INFORMATION
                            RE FORM, MANNER AND SERVING OF NOTICE



22 − Trustee's Objection To Attorney Fees (related document(s)21 Notice of Post−Petition Mortgage Fees Expenses
and Charges). (Brown 02, Sylvia) on March 11, 2020.


 NOTICE IS HEREBY GIVEN THAT:

   1. The hearing to consider the above
shall be held on April 9, 2020 at 09:00 AM in the United States Bankruptcy Court, 200 Jefferson Ave, Room
600, Memphis, TN 38103

    At the time of the hearing, it may be continued or adjourned from time to time by oral announcement of the
continued or adjourned date and time, without further written notice.

   2. A copy of this Notice of Hearing has been served electronically by the Bankruptcy Noticing Center to
the following entities:


  All Parties on Servicing List
    Service upon any party other than those who received electronic service as noted above shall be the
responsibility of the moving party within seven (7) days of receipt of this order pursuant to FED. R. BANKR.
P. 2002, 9007,9013, or 9014, and in the manner provided for service of a summons and complaint by FED. R.
BANKR. P. 7004. The moving party herein (or attorney for moving party) within three (3) days after service
shall file a certificate of service with the Bankruptcy Court Clerk, certifying notice of this order, motion,
application, or Notice of Proposed Internet pursuant to FED. R. BANKR. P. 6004(a) and 6007(a).

                                                                  Kathleen A Ford
                                                                  CLERK OF COURT

                                                                  BY: Jenifer Joiner
                                                                  _______________________________________

                                                                  Date: March 12, 2020
                                                                         [ntchrgcomb2lf005]Order/Notice combined Rel 11−03
